295 F.2d 432
Myrtle H. BARRON, Appellee,v.Abraham A. RIBICOFF, as Secretary of Health, Education and Welfare of the United States of America, Appellant.
No. 8410.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1961.
Decided October 17, 1961.

David L. Rose, Attorney, Department of Justice, Washington, D. C. (William H. Orrick, Jr., Asst. Atty. Gen., N. Welch Morrisette, Jr., U. S. Atty., Columbia, S. C., Morton Hollander and Ronald A. Jacks, Attorneys, Department of Justice, Washington, D. C., on brief), for appellant.
Robert J. Thomas, Columbia, S. C., on brief for appellee.
Before SOPER and BRYAN, Circuit Judges, and MICHIE, District Judge.
PER CURIAM.


1
This appeal is taken from a judgment of the District Court in an action brought under the Social Security Act, 42 U.S. C.A. § 405(g), to review a final decision of the Secretary of Health, Education and Welfare denying the claim of the appellee for the benefits of the statute on the ground that she was employed by her sister at the rate of Seven Dollars a week. The claim was rejected by the Referee appointed to hear the claim on the ground that the payments were made in an arrangement for the sharing of household expenses by the sisters and did not constitute wages paid by one to the other. The Appeals Council of the Social Security Administration declined to review the decision of the Referee and it thereupon became final. See 20 C.F.R. § 403.710(e) and § 404.951. The District Judge was of the opinion that the findings of the Referee were erroneous and, accordingly, entered judgment for the appellee. There was, however, substantial evidence in support of the Referee's findings and since Section 405(g) provides that the findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive the judgment of the District Court must be reversed.


2
Reversed.